UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT


Everett McKinley Dirksen United States Courthouse                                         Office of the Clerk
         Room 2722 ‐ 219 S. Dearborn Street                                              Phone: (312) 435‐5850
              Chicago, Illinois 60604                                                    www.ca7.uscourts.gov




                                                          ORDER
 March 10, 2011
                                                          BEFORE

                                              RICHARD D. CUDAHY, Circuit Judge


                                         PAUL D. KIORKIS, 
                                         Petitioner

 No.: 10‐1397                            v.

                                         ERIC H. HOLDER, JR., Attorney General of the United States, 
                                         Respondent

  Originating Case Information:

 Agency Case No: A046‐101‐699
 Board of Immigration Appeals


      Upon consideration of the RESPONDENT’S MOTION TO AMEND AGENCY NO.
A046‐101‐699, filed on March 7, 2011, by counsel for the respondent,

     IT IS ORDERED that the motion is GRANTED.  The conclusion of the opinion is
amended to read, “ For all of the reasons set forth above, the ruling of the Board of
Immigration Appeals is AFFIRMED”.




 form name: c7_Order_3J(form ID: 177)